DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2020 has been entered.
Previous claims rejection made under 35 U.S.C. 102 (a)(1) and (a)(2) or 103 over Bernard et al. (US 20170189321 A1) as indicated in the Office action dated August 14, 2020 are withdrawn in view of amendment made to claim 1 (b) iv which limits the UV filters to organic UV filters.  
Previous claim rejection made under 35 U.S.C. 103 as being unpatentable over Bernard and further in view of Hirose et al. (JP 2006036704 A) is maintained for reasons of record.
A new rejection made to address the amended claims. 

  Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 1-8, 10-12, 17-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard et al. (US 20170189321 A1, published on July 6, 2017) (“Bernard” hereunder). 
	Bernard discloses a method of treating skin by applying onto the skin (a) a skin tightening composition comprising: i). at least one thermoplastic elastomer chosen from amorphous hydrocarbon block copolymers of styrene and monomers of hydrocarbon containing 2 to 5 carbon atoms and comprising one or two ethylenic unsaturations, and having a first Tg below about 0°C, and a second Tg greater than about 25 C; ii) at least one adhesive film-forming polymer chosen from polymer particles of C1-C4 alkyl(methacrylate)polymer, stabilized in a non- aqueous dispersion; and iii). at least one filler, and (b) a long-wear cosmetic composition comprising iv) one or more UV filters (ethylhexyl methoxycinnamate and/or titanium dioxide); and  v. a cosmetically acceptable carrier.  See reference claim 1, Table 1 and Tables 4-6.  Table 1 discloses that the Young Modulus of the skin tightening composition is 24000 kPa. Upon the sequential application of the two distinct compositions, it is inherent that the compositions are layered on the skin.  
	Amended Claim 1 requires from about 5 to about 40 wt % of one or more organic UV filters present in the sunscreen composition. 
Bernerd teaches 4 wt % of ethylhexyl methoxycinnamate used in the “long wear” sunscreen foundations in Table 4 and 5.  Table 6 contains 3 wt % of the organic UV filter and 10.86 wt % of treated titanium dioxide, which is a “colorant” and also inherently serves as an inorganic UV filter.  
Regarding the concentration of the “organic” sunscreen, it is well known that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  In this case, the amounts of the organic UV filters in Tables 4- 6 of Bernard are 3 or 4 wt %, which overlaps or very close to “about 5” wt % of the present invention. Such amount would be so close to the lower bound of the claimed range that one of ordinary skill in the art would expect them to have the same properties in boosting the photoprotection of the compositions.   
Furthermore, it is noted that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, increasing the amount of the organic UV filter to obtain a higher UV protection would have been obvious, particularly in view of other examples which use ethylhexyl methoxycinnamate in varying amounts.  The reference also 

	Regarding claims 2, 3, 17 and 18, Bernard teaches that the compositions (a) and (b) can be applied in any order.  See Example 3
	Regarding claims 4-7, since the prior art method requires all the method steps of the present invention, the increase of the SPF as described in the claims inherently occurs each and every time the compositions are applied according to the teachings of the reference. 
	Regarding claim 8, Bernard teaches that at least one thermoplastic elastomer is present in the composition (a) in an amount ranging from about 5 % to about 25 % by weight, relative to the total weight of the composition.  See reference claim 2.  Table 1 shows an example of composition (a) comprising 11.1 wt % of the thermoplastic elastomer.    
	Regarding claims 9 and 10, the reference teaches a long-wear composition (b) comprising ethylhexyl methoxycinnamate.  See Tables 4-6. 
	Regarding claims 11, the long-wear composition (b) in Table 6, contains titanium dioxide.
	Regarding claim 19, the long-wear composition (b) in Table 6 contains water.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bernard as applied to claims 1-8, 10-12, 17-19 and 23 as above, and further in view of  
in view of Hirose et al. (JP 2006036704 A, published February 9, 2006) (“Hirose” hereunder).  
Bernard fails to specifically indicate whether the titanium oxide used in the long-wear cosmetics is nanopigments.  
Hirose teaches sunscreen foundation comprising coated or uncoated titanium oxide and zinc oxide in the form of nanopigments and octyl methoxycinnamate.  The reference teaches that such nanopigments are capable of physically blocking UV rays by diffusion and/or reflection.    
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Bernard and used nano-sized titanium dioxide in the long-wear composition (b) as motivated by Hirose.  The skilled artisan would have been motivated to do so, as 1) Bernard teaches foundations comprising susncreens and 2) Hirose teaches that nanopigments of metal oxides are capable of physically block UV rays by diffusion and/or reflection.  Since the latter teaches that such nanopigments are suitable in sunscreen foundations which are in similar type of formulations as in Bernard, the skilled artisan would have had a reasonable expectation of successfully producing a stable foundation product with enhanced UV protection. 

Response to Arguments
Applicant's arguments filed on December 28, 2020 have been fully considered but they are not persuasive. 
Applicant argues that Bernard fails to teach “layering the skin tightening composition and the long wear composition in order to protect the skin from the sun damages.”  Such argument is based on the intention of the user.  The reference teaches the same or very similar composition used in sequential application, namely layered for skin care.  Nonetheless the Bernard method of applying sunscreen inherently and obviously is to protect the skin from sun damage, and it is not well taken that the user or one of ordinary skill in the art would expect otherwise from practicing the prior art method. 
Applicant’s assertion that the Bernard invention is not a layering method is not taken well, as the reference patently and notoriously teaches to apply the skin tightening composition as a base coat, allow to dry on the skin to form film, and subsequently apply the long-wear composition comprising the sunscreen as the top coat.  Such sequential application step define layering of the compositions.  
	Applicant argues that “surprising results related to the increase of the SPF of the sunscreen composition” when applied according to the claimed method and as demonstrated in the examples in the specification.  However, Bernard teaches the same method steps of using the same or similar composition.  Applicant’s argument that the reference fails to anticipate the present invention for “lacking such disclosure” is erroneous as the rejection under 35 U.S.C. 102 is withdrawn just because the claimed limitation is now limited to a slightly different concentration of organic sunscreen.  
	As cited in the obviousness rejection above, it is well settled in patent law that when concentration or proportions of active components of a claimed invention is merely close to prior art, it is expected that they have the same properties.  See Titanium Metals Corp . As indicated above, any improvement of SPF in using 5-20 wt % of organic sunscreen in the present invention should be also present in the Bernard method of using the sunscreen composition by layering with the disclosed tightening composition. 

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617